Title: To Alexander Hamilton from William Heth, 11 January 1796
From: Heth, William
To: Hamilton, Alexander



Virginia 11th January 1796
My dear Sir

I should have written to you long since, but from some doubts that a packet to you might excite curiosity, in your Post Office, not knowing of what kidney, your post-master & his clerks may be.
Capt Stratton who now takes charge of this, promises to deliver it in person, and tho it is without Signature, you will be at no loss to guess from whom it comes, as it serves to enclose the piece mentioned to you last Winter, written by —— you know who. Had it been forwarded to you when in Office, even Coll Hamilton, might for a moment have attributed it to views, & motives, by which the Author is incapable of being actuated. But admit that he then had motives for flattering you, he can have none now, and therefore he does not blush to say, that he loves you as a private friend; admires you as an able & most faithful public servant; and venerates you as a Man of most superior talents.
A single line from you, informing of the same recd of this, will be very pleasing. The author will send you some other things lately written by him in the same stile.
Do you expect to be in Phila in the course of the Winter, or ensuing spring? I asked the Question, because public-business may oblige me there and I should be pleased to meet with you.
Mention me most respectfully to Mrs. Hamilton, and believe me to be most
faithfully & affectionately   Yrs

Coll A HamiltonNew-Yorke

